The jury found a verdict for the defendant. The court returned them to a second consideration. Adams and Chaunoey, JJ., were for accepting the verdict. The jury adhered to their verdict; but it appeared to the court to be a fraud upon both the law and the creditors for debtors thus to convey their estates, preferring whom they pleased. This is depriving the creditors of the remedy which the law gives them to secure and recover their debts.
The case of Hovey v. Clark et al. adjudged at Windham, March term A. D. 1788, was determined upon these principles, in favor of the attaching creditor, and is decisive of the point contended for by the plaintiff in this case. There the.deed was given for the benefit of all the creditors,. Hovey being one, refused to take by the deed, and attached the estate, obtained judgment, and had the land set off upon the execution; then brought his action for the land against the defendants, who held under the deed. Verdict and judgment was for the plaintiff to recover.